Citation Nr: 0620960	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether the May 11, 1990, RO decision that denied service 
connection for retinitis pigmentosa contained clear and 
unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from March 1984 to October 
1989.

In an October 2000 Department of Veterans' Affairs (VA) 
Regional Office (RO) [located in Detroit, Michigan] decision 
it was determined that new and material evidence had not been 
received to reopen a claim of service connection for 
retinitis pigmentosa.  In a September 2001 RO decision it was 
determined that there was no CUE in a May 11, 1990, RO 
decision that denied service connection for retinitis 
pigmentosa.  The veteran appealed to the Board of Veterans' 
Appeals (Board).  In October 2001, the Board remanded the 
case for additional development.  After the claim was 
subsequently returned to the Board, the Board denied both 
claims in a July 2002 decision.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2005, the Court vacated the 
Board's July 2002 decision and remanded both matters to the 
Board for readjudication. 

The following decision addresses the matter of whether there 
was CUE in a May 11, 1990, RO decision that denied service 
connection for retinitis pigmentosa.  The matter of whether 
new and material evidence has been received to reopen a 
previously denied claim will not be discussed in the 
following decision as such has been rendered moot by the 
positive outcome in the veteran's CUE claim, which will be 
discussed below. 


FINDINGS OF FACT

1.  A May 11, 1990, RO decision denied service connection for 
retinitis pigmentosa on the basis that the veteran had a 
preexisting eye disability that was not aggravated in 
service.  The veteran was properly notified of that decision 
and his appellate rights, and he did not appeal.

2.  In denying the veteran's claim, the RO failed to apply 
the extant laws and regulations dealing with aggravation of a 
pre-existing disability.  

3.  The May 11, 1990, RO decision denied service connection 
without a showing of clear and unmistakable evidence that the 
veteran's preexisting disability was not aggravated by 
service.  


CONCLUSION OF LAW

The May 11, 1990, RO decision that denied service connection 
for retinitis pigmentosa was based on CUE.  38 C.F.R. 
3.105(a) (2005); 38 U.S.C. §§ 310, 311, 353 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VA's implementing regulations, will not 
be addressed in this portion of the Board's decision.  

Under 38 C.F.R. § 3.105(a) (2005), "clear and unmistakable 
error" requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

"Clear and unmistakable error" is ". . . undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313-14.  The error must 
be of fact or of law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), en banc review denied, 6 Vet. App. 
162 (1994).  Mere disagreement as to how the facts were 
weighed or evaluated cannot form the basis of a claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92 (1995).

A determination as to whether an RO decision has CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242 (1994).  To raise a valid claim of CUE, a claimant 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A claimant seeking to obtain retroactive 
benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Atkins v. Derwinski, 1 
Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 
169 (1997) (A claimant has an "extra-heavy" burden of 
persuasion before the Court in a claim of clear and 
unmistakable error.).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.

First, the Board will briefly summarize the evidence that was 
before the RO when it rendered its decision on May 11, 1990, 
that denied service connection for retinitis pigmentosa.  The 
veteran's service medical records show that on enlistment 
examination in August 1983, his eye examination was noted as 
abnormal.  It was also noted he wore eyeglasses.  In May 
1985, the veteran presented for a routine examination, and 
indicated he needed new glasses.  It was noted he was myopic 
and had an astigmatism.  In November 1987, a service medical 
record shows that the veteran reported having been seen by a 
private ophthalmologist 10 years earlier and was told that he 
had retinitis pigmentosa.  Objective findings revealed 
retinal findings that were suggestive of retinitis 
pigmentosa.  In April 1988, the veteran was seen in the 
ophthalmology clinic.  It was noted that he had retinitis 
pigmentosa.  It was again reported that he had been diagnosed 
as having retinitis pigmentosa 10 years earlier by his 
civilian physician.  On objective examination, it was noted 
he had marked attenuation of peripheral vision.  In a May 
1988 letter from Saint Francis Eye Center, it was noted that 
the veteran's findings were strongly suggestive of retinitis 
pigmentosa, and it was noted that he had the diagnosis for 10 
years.  It was noted that he had trouble with night vision 
and experienced symptoms of tunnel vision.  Other service 
medical records dated in May 1988 reflect marked constriction 
of peripheral visual field.  In sum, the service medical 
records are replete with findings that: 1) the veteran had 
been diagnosed as having retinitis pigmentosa prior to 
service and 2) the veteran received a considerable amount of 
treatment for eye problems during service and was regularly 
noted as having constricted visual field and impaired night 
vision, among other symptoms of retinitis pigmentosa

In November 1989, the veteran filed a claim of service 
connection for retinitis pigmentosa.  The veteran underwent a 
VA medical examination in January 1990 and was diagnosed as 
having retinitis pigmentosa.  In February 1990, the veteran 
underwent another examination, and it was noted that he might 
have been suffering from retinitis pigmentosa for a period of 
ten years, or since the veteran was fifteen years old.  The 
aforementioned examination results along with veteran's 
service medical records were reviewed by the RO.  

In May 1990, the RO concluded that evidence did not support 
the veteran's claim of service connection for retinitis 
pigmentosa.  It was noted that retinitis pigmentosa existed 
prior to military service and nothing incurred in service 
caused permanent aggravation of this disability beyond any 
natural progression.  The veteran was notified of the 
decision but he did not file a notice of disagreement with 
the RO's determination.  Hence, that decision became final.

In August 2001, the veteran's accredited service 
representative submitted two written documents that alleged 
that the RO had committed CUE with respect to the May 1990 
decision.  

Specifically, the veteran's representative asserted that the 
RO disregarded the presumption of soundness doctrine, it 
failed to properly apply the reasonable doubt standard in 
accordance with 38 C.F.R. § 3.103, and it failed to properly 
apply case law with respect to aggravation of a pre-existing 
service condition.  The representative has argued that if 
these three things had been accomplished, service connection 
would have been granted.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision of May 1990, to which 
the veteran was notified by letter, is final since it was not 
appealed and is accepted as correct in the absence of clear 
and unmistakable error.  He has claimed that the RO did not 
correctly apply the law when it made its initial decision.  
The Board finds that the allegations regarding the claimed 
CUE are not merely disagreement as to how the facts were 
weighed or evaluated by the RO.  And thus, the Board finds 
that a properly pleaded claim of CUE has been presented.

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C. §§ 310, 353.  For the purposes of section 
1110 of this title, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311.

Direct service connection; wartime and peacetime.  (a) 
General.  The basic considerations relating to service 
connection are stated in Sec. 3.303.  The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

. . .

(b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.

(1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.

(2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.

(3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.

38 C.F.R. § 3.304 (1990).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.

(1)  The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2)  Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.  
38 C.F.R. § 3.306 (1990).

The General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition, which is 
more or less stationary in nature.  A disease may be defined 
as any deviation from or interruption of the normal structure 
or function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990)).

In September 1988, VA General Counsel issued another 
precedent opinion to update the previous opinion provided in 
VA O.G.C. Prec. Op. No. 1-85.  In this opinion, General 
Counsel held that a hereditary disease under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness, 
and that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VA O.G.C. Prec. Op. No. 
8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 
1990)).  Retinitis pigmentosa was referred to as a condition 
of hereditary origin. 

It appears that the RO, in its May 11, 1990, decision 
determined that the presumption of soundness at service was 
rebutted based on the numerous findings in service and 
thereafter, indicating that the veteran was diagnosed as 
having retinitis pigmentosa as a teenager.  Such a 
determination properly follows the laws and regulations and 
the guidance given by the General Counsel, discussed above.  
In other words, clear and unmistakable evidence of a 
preexisting disability was presented to rebut the presumption 
of soundness at service induction.  Now, the question becomes 
whether the RO was clearly and unmistakably erroneous in 
determining that the veteran's preexisting retinitis 
pigmentosa was not aggravated in service and that the 
demonstrated symptomatology in service represented the 
natural progress of the condition; or, conversely whether 
preexisting retinitis pigmentosa was aggravated in service. 

Given that retinitis preexisted service, and there was a 
clear increase in symptomatology during active duty, as 
discussed above, there is a presumption that such condition 
became aggravated in service unless such symptomatology is 
shown to be attributable to the natural progress of the 
condition.  Further, clear and unmistakable evidence is 
needed to rebut the presumption of aggravation.  Given the 
RO's denial of the veteran's claim of service connection of 
retinitis pigmentosa, it appears that they found clear and 
unmistakable evidence to rebut the presumption that 
preexisting retinitis pigmentosa was aggravated by active 
duty.  The record, however, reflects that the examiners who 
examined the veteran immediately following service did not 
proffer an opinion as to whether the pre-existing disability 
was aggravated by the veteran's military service.  Moreover, 
none of the medical records that were reviewed at the time of 
the decision insinuated that the veteran's retinitis 
pigmentosa was not aggravated by his military service.  In 
other words, clear and unmistakable evidence was not of 
record such that the presumption of inservice aggravation was 
rebutted.  

The evidence of record in 1990 indicates that there is clear 
and unmistakable evidence that the veteran entered service 
with preexisting retinitis pigmentosa, and was diagnosed as 
having such condition as a teenager.  He received extensive 
treatment during service for eye problems, to include for 
constricted visual field, and was consistently diagnosed as 
having retinitis pigmentosa during active duty.  At the time 
he submitted his claim for benefits he was suffering from 
retinitis pigmentosa.  Pursuant to the regulations governing 
service connection, the Board finds that service connection 
should have been granted for retinitis pigmentosa.  

It is the conclusion of the Board, that the RO's May 11, 
1990, decision denying service connection for retinitis 
pigmentosa was clearly and unmistakably erroneous.  The RO 
misapplied and failed to apply pertinent laws, regulations, 
and controlling General Counsel opinions concerning pre-
existing disabilities.  As the Board has found that clear and 
unmistakable error was present in the decision denying 
service connection and has granted service connection, the 
issue of whether new and material evidence has been received 
to reopen the claim is moot.


ORDER

The benefit on appeal is granted and entitlement to service 
connection for retinitis pigmentosa is granted.  




____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


